      Case 2:07-cv-02513-GMS Document 2467 Filed 09/30/19 Page 1 of 3



1    OFFICE OF MARICOPA COUNTY ATTORNEY

2    By:    JOSEPH I. VIGIL (018677)
            JOSEPH J. BRANCO (031474)
3           BRIAN PALMER (023394)
            Deputy County Attorneys
4           vigilj@mcao.maricopa.gov
            brancoj@mcao.maricopa.gov
5           palmeb02@mcao.maricopa.gov
6    CIVIL SERVICES DIVISION
     Security Center Building
7    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
8    Telephone (602) 506-8541
     ca-civilmailbox@mcao.maricopa.gov
9    MCAO Firm No. 00032000
10   Attorneys for Defendant Paul Penzone
11

12                            UNITED STATES DISTRICT COURT
13                                  DISTRICT OF ARIZONA
14

15   Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
     on behalf of himself and all others
16   similarly situated; et. al,
                                              DEFENDANT PAUL PENZONE’S
17                    Plaintiffs,             NOTICE OF PUBLICATION OF
                                              TRAFFIC STOPS ANALYSIS REPORT
18   and                                      FOR JULY 2017 – DECEMBER 2018
19   United States of America,

20                    Plaintiff-Intervenor,
     v.
21
     Paul Penzone, in his official capacity
22   as Sheriff of Maricopa County,
     Arizona, et. al.,
23
                      Defendants.
24

25
            Sheriff Paul Penzone hereby notifies the Court that the Traffic Stops Analysis
26
27   Report for July 2017 through December 2018 (“Report”) was published and publicly
28


                                               1
      Case 2:07-cv-02513-GMS Document 2467 Filed 09/30/19 Page 2 of 3



1    available on the Sheriff’s Office’s Bureau of Internal Oversight website (mcsobio.org)
2    beginning on September 30, 2019. The Monitoring team, the parties, and the Community
3
     Advisory Board have been made aware of the publication of the Report via e-mail
4
     containing a link to the Report. A full and complete copy of that Report is attached hereto
5

6    as Exhibit A.
7          RESPECTFULLY SUBMITTED this 30th day of September, 2019.
8
                                              OFFICE OF MARICOPA COUNTY
9                                             ATTORNEY

10
                                              BY: /s/ Brian J. Palmer
11                                                JOSEPH I. VIGIL, ESQ.
                                                  JOSEPH J. BRANCO, ESQ.
12                                                BRIAN PALMER, ESQ.
                                                  Attorneys for Defendant Paul Penzone
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                 2
      Case 2:07-cv-02513-GMS Document 2467 Filed 09/30/19 Page 3 of 3



1                                            CERTIFICATE OF SERVICE
2           I hereby certify that on September 30, 2019, I caused the foregoing document to be
3    electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
4

5    /s/ S Rojas
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
     S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Not TSAR PUBLICATION 09302019.docx

28


                                                                  3
